Shulman, Judge.
The trial court’s judgment in favor of plaintiff-appellant was affirmed on condition, on appeal (see Davis v. Glenville Haldi, P. C., 148 Ga. App. 842 (253 SE2d 207)), with direction that plaintiff write off $10,000 of the jury’s verdict. The court based its judgment on the grounds that there was no evidence to support such award. On remand, the superior court entered judgment in accordance with this court’s remittitur (which, in effect, reversed in part and affirmed in part the prior judgment of the trial court), refusing to grant plaintiff a new trial on the issue of the $10,000 claim. Appellant contends on appeal that following the judgment of the Court of Appeals, he was entitled to a new trial. We disagree.
The Court of Appeals’ judgment reversed the denial of defendant’s motion for directed verdict on plaintiffs *861$10,000 claim, as the court held that there was insufficient evidence adduced, as a matter of law, to support plaintiffs claim. Since the court found that a directed verdict on this issue was demanded in favor of defendant, plaintiff has had his day in court and is not entitled to a new trial on this claim.
Argued November 5, 1979 —
Decided January 7, 1980.
R. Joseph Costanzo, Jr., for appellant.
J. Timothy White, Michael Lamberth, for appellee.

Judgment affirmed.


Deen, C. J., and Carley, J., concur.